Citation Nr: 1004485	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-39 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before a Decision Review Officer in 
November 2007.  A transcript of his hearing has been 
associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his PTSD warrants an evaluation in 
excess of the currently assigned 50 percent.  In this regard 
the Veteran provided testimony at his November 2007 hearing 
indicating his belief that his PTSD had worsened.  He 
related that he was unable to work since having retired, 
despite attempts at employment.  He reported that he got 
little sleep, and awoke by 1:30 or 2:00 in the morning.  He 
indicated that he had panic attacks and that they had gotten 
worse and more frequent, noting that he had 15 to 20 per 
month.  He stated that his PTSD symptoms seemed worse than 
they had been previously, and that his wife also believed 
that they were worse.

A VA examination was carried out in June 2006.  While the 
examiner noted nightmares, the severity of the Veteran's 
sleep disturbance was not explored.  As treatment records 
note as little as three hours of sleep per night, and the 
Veteran has identified sleep disturbance as one of his more 
distressing symptoms, a full discussion of this 
manifestation of PTSD would be helpful in determining the 
appropriate evaluation.  Moreover, the nature and extent of 
the Veteran's panic attacks were not addressed.  In light of 
the reported severity of the Veteran's PTSD, the Board finds 
that a current examination to assess the extent of his 
symptoms is appropriate.

Finally, the Board notes that the Veteran and his 
representative have essentially stated that the Veteran is 
unable to secure and maintain employment due to his PTSD.  
The Veteran has therefore raised the issue of a total 
disability rating for compensation based on individual 
unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence 
of medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  The 
U.S. Court of Appeals for Veterans Claims recently held that 
a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating 
for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then 
part and parcel to that claim for an increased rating is 
whether a total rating based on individual unemployability 
as a result of that disability is warranted.  Id at 455.  As 
such, future adjudication of the Veteran's claim should 
include the issue of TDIU, in accordance with the holding in 
Rice.

In light of the above discussion, the Board has determined 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the extent of 
his PTSD.  All appropriate testing 
should be carried out, to include an 
interview and a comprehensive mental 
status examination.  

Upon review of the record and 
examination of the Veteran, the examiner 
should set forth all manifestations of 
the Veteran's PTSD and discuss the 
impact of such symptoms on the Veteran's 
social and occupational functioning.  A 
Global Assessment of Functioning score 
should be assigned, and the examiner 
should explain the basis for such score.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

3.  Thereafter, readjudicate the claim, 
to include the issue of entitlement to a 
TDIU.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


